Citation Nr: 0814073	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  07-13 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty in the US Army from April 
1970 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In October 2007, the veteran provided 
testimony before the undersigned Veterans Law Judge during a 
video conference hearing.  A transcript of that hearing was 
prepared and has been included in the claims folder for 
review.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran entered onto active duty in the US Army with 
a pre-existing service bilateral hearing disability.  He was 
subsequently discharged from service because of his poor 
hearing.  

3.  The veteran has been diagnosed by a private health care 
provider as having bilateral hearing loss.

4.  However, medical evidence etiologically linking the 
veteran's current hearing loss with his military service has 
not been presented.  Moreover, medical evidence showing that 
the veteran's pre-existing hearing loss was aggravated by his 
military service has not been proffered.  




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and a sensorineural hearing loss disability may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has come before the Board claiming that the VA 
should grant him compensation benefits for bilateral hearing 
loss.  The RO has denied his claim and the veteran has 
appealed to the Board for review.  The Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a January 2006 
letter from the RO to the appellant that was sent prior to 
the initial agency of original jurisdiction (AOJ) decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim for service connection, 
and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his service 
connection claim.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and personnel 
records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record does reflect that the veteran 
has been diagnosed with bilateral hearing loss.  Although it 
might be insinuated that the veteran should undergo a VA 
audiological examination, the Board finds that such 
examination is not warranted under the applicable laws and 
regulations.  VA has a duty to provide a VA examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4) 
(2007); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In the present case, there is nothing in the record, 
other than the contentions made by the veteran and his 
representative, that indicates the veteran's pre-existing 
bilateral hearing loss was aggravated by his four and one 
half months in the US Army.  There is nothing in the record, 
besides the veteran's assertions, that would link the 
veteran's current hearing loss with his military service.  As 
such, the standards of McLendon are not met in this case.  
Specifically, the second and third requirements listed above 
are not met, and therefore VA is not required to provide him 
with an examination and opinion in conjunction with his 
claim.  Id.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with Dingess-
type notice via a letter issued by the Indianapolis RO in 
July 2006.  This letter specifically discussed the contents 
of Dingess and how the elements of Dingess could affect the 
veteran's case.  Because this notice has been provided, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

For hearing disabilities, the regulations further provide 
that impaired hearing will be considered to be a disability 
for the purposes of applying the laws administered by VA 
"when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385 (2007).

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2007).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 
2002).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2007).  
Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 
247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2007).

The veteran has provided testimony before the undersigned 
Veterans Law Judge (VLJ).  During that hearing, the veteran 
told the VLJ that while stationed at Fort Leonard Wood Army 
Base, he participated in a field exercise that involved the 
throwing of concussion grenades.  He said that a grenade went 
off close to him causing damage to his hearing.  
Additionally, during the hearing, the veteran admitted that 
he might have had a pre-existing service hearing deficiency, 
but because of the nearness of the concussion grenade 
explosion, his deficient hearing became more disabling.  The 
veteran further discussed his post-service employment 
including his work for US Steel for 35 years.  He averred 
that during his post-service employment he was required to 
wear hearing protection and that his loss became more severe 
because of his military service (and not because of his post-
service employment).  

A review of the veteran's claims folder indicates that the 
veteran has indeed been diagnosed as suffering from bilateral 
hearing loss.  However, a further review of the record notes 
that a private doctor wrote to the veteran's draft board 
asking that the veteran not be drafted because of his pre-
service hearing loss.  This letter was sent in February 1970.  
The medical doctor reported that the veteran had marked 
sensorineural hearing loss of both ears and that because of 
the veteran's "deafness", the veteran was undergoing 
training in a vocational rehabilitation program.  

Nevertheless, the veteran did enter in the US Army in April 
1970.  Approximately four months later, the veteran was 
nominated for a Service Medical Board.  Specifically, the 
Service Medical Board was asked to make a determination as to 
whether the veteran was fit for service or if he should be 
discharged.  The veteran subsequently underwent a detailed 
examination in July 1970.  Upon completion of that 
examination, the medical doctor wrote the following:

	. . . The patient has been aware of 
a hearing loss since the 9th grade.  At 
this time an audiogram reveal a bilateral 
bell shaped curve and he was aware of it 
at this time.  He probably had it prior 
to this but no definitive audiograms were 
done prior to this.  He has had some 
tinnitus.  He has had no use of ototoxic 
drugs and no significant infections in 
the ear.

...

	. . . The patient has a bilateral 
speech frequency hearing loss, probably 
of congenital origin.  He is unfit for 
induction under AR 40-501, chapter 2, 
section 5, 2-7.  

After undergoing additional audiological testing, and upon 
reviewing the evidence before it, the Service Medical Board 
recommended that the veteran be discharged.  The Service 
Medical Board found that the veteran had a pre-existing 
service hearing loss that was not made worse, or more 
debilitating, as a result of the veteran's service.  The 
veteran was subsequently discharged.  

The veteran has now come before the Board admitting that he 
did have a pre-existing service hearing loss but that his 
military service aggravated said hearing loss.  The veteran 
has proffered hearing testing provided by US Steel from 1971 
to 1992.  The hearing test results do show hearing loss.  
However, the etiology of said hearing loss is not provided on 
the report.  The Board does note that the report reflects the 
veteran's discharge from service because of his poor hearing.  

Additionally submitted by the veteran is an audiological 
report dated February 2006.  This report does show that the 
veteran now suffers from bilateral hearing loss.  However, 
the report is negative for the etiology of any hearing loss 
condition from which the veteran may now be suffering 
therefrom.  

The veteran has not submitted any additional records or 
reports with respect to his claim.  Although he has told the 
Board that he is now receiving benefits from the Social 
Security Administration (SSA), he has clarified his statement 
by saying that he is not receiving benefits from the SSA for 
bilateral hearing loss.  The veteran had not indicated that 
there are any other medical documents in the possession of 
either a private health care provider or the VA that would 
substantiate his claim now before the Board.  

In this instance, the record reflects that the veteran did 
indeed suffer from a hearing loss condition prior to his 
enlistment in the US Army.  Army doctors concluded that the 
veteran's bilateral hearing loss disability was not 
aggravated by the veteran's military service.  The veteran 
has not submitted any medical evidence to the contrary.  
Therefore, the Board finds that there is clear and 
unmistakable evidence that the veteran had a pre-existing 
service disorder that was not aggravated by his four and one 
half months of active duty in the US Army.  

Hence, the Board is left with the contentions made by the 
veteran and his accredited representative.  The veteran has 
asserted that as a result of his proximity to a concussion 
grenade, he received treatment at the base 
dispensary/hospital.  He avers that as a result of this noise 
exposure, his pre-existing hearing disorder became more 
disabling (or was aggravated by service).  Yet, service 
medical evidence corroborating this treatment does not exist.  
That is, there is no record of said treatment resulting from 
a concussion grenade.  Nevertheless, undoubtedly the 
veteran's statements were made in good faith; however, 
neither the veteran nor accredited representative are doctors 
nor have they undergone medical training.  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  However, that same lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service.  If the 
claimed disability is manifested by observable symptoms, lay 
evidence of symptomatology may be adequate to show the nexus 
between the current disability and the in-service disease or 
injury.  Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he believes that his hearing loss became more severe as a 
result of his military service.  He may say that he now 
suffers from hearing loss and how said hearing loss affects 
his daily living.  However, he is not competent to say that 
the veteran's pre-existing hearing loss was aggravated by his 
military service or that his current disability is related to 
the veteran's military service.  In other words, there is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation or aggravation.  See Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the appellant has not presented competent 
medical evidence that etiologically links his bilateral 
hearing loss with his military service or shows that his pre-
existing hearing loss became more severe as a result of his 
four and a half month tour of duty in the US Army.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007).  The veteran's claim is thus denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


